Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.  The closest prior arts are Hong (US 20150171462) and KR1020170111721 as cited on the record.  Hong disclose an non-symmetric electrode that has an insulating layer with an active material and a non-active material protruding portion.  Thus, Hong does not disclose the thickness of the first portion begin less than a thickness of the second portion or the symmetric structure of the electrode.

    PNG
    media_image1.png
    692
    611
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    523
    293
    media_image2.png
    Greyscale

	KR’721 discloses a symmetric electrode as shown below with different thickness for the first and second portion.  However, KR’721 does not disclose the insulating layers and tat the first and second portion have a constant thickness.  Thus, the closest prior arts either alone or in combination does not anticipate or render obvious the claim as a whole having the limitations discussed above.  For the reasons above, Claims 1, 3-5, 7-11, 13-16, and 19-20 were allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723